Citation Nr: 1747249	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for disabilities as a result of orthopedic consultation (also claimed as painful breathing and right arm pain). 

2. Entitlement to compensation under 38 U.S.C. § 1151 for hypertension. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in April 2017. A transcript is of record.  The record reflects that the Veteran's privacy act request has been fulfilled.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran did not incur any additional disabilities as a result of a VA orthopedic consultation over the course of her medical treatment, nor that any additional disability was incurred for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA employees or due to an event not reasonably foreseeable.

2. The preponderance of the evidence reflects that the Veteran did not incur any hypertension disability for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA employees or due to an event not reasonably foreseeable.






CONCLUSIONS OF LAW

1. The criteria for service connection pursuant to 38 U.S.C.A. § 1151 for disabilities as a result of an orthopedic consultation (also claimed as painful breathing and right arm pain) have not been met. 38 U.S.C.A. §§ 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).

2. The criteria for service connection pursuant to 38 U.S.C.A. § 1151 for hypertension have not been met. 38 U.S.C.A. §§ 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in February 2012, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim, including what information and evidence must be submitted by the Veteran and what will be obtained by VA. This notice also advised the Veteran of the specific elements required to establish service connection under 38 U.S.C.A. § 1151. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

VA medical opinions were obtained in February 2012, June 2012, and January 2015 from examiners who reviewed the entire claims file and provided adequate and informed opinions. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. The Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue. See ATD Corp. v. Lydall, Inc. ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The issue is thus ready to be considered on the merits.




II. Rules and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected. Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable. Id.; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2). The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. See 38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative. See 38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen. See 38 C.F.R. § 3.361(d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id. 

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence supports the claim or is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis 

The Veteran contends that she has suffered unnecessarily due to VA personnel's negligence in determining and caring for her injuries which has caused her a great amount of undue pain and suffering and has resulted in her inability to move her right arm or breathe without pain. 

In August 2011, the Veteran had a visit with a VA provider at the Eugene Clinic in which the Veteran contends that her provider significantly worsened her scapular condition. The Veteran was examined for her condition and contends that after this initial palpation of the scapular area, the Veteran had increased pain and went for further evaluation in Roseburg VAMC. The Veteran testified that the improper treatment she received at Roseburg VAMC was based off of "incorrect or two missing x-rays," and therefore the Veteran was misdiagnosed and mistreated since August 2011. See Board hearing transcript at 6. 


For the following reasons, the Board finds that entitlement to compensation benefits under section 1151 is not established.

The Veteran was afforded a VA examination for her back (thoracolumbar spine) conditions in February 2012. The Veteran was diagnosed with lumbar strain and thoracic myofascial pain syndrome. 

The Veteran reported that her thoracic myofascial pain syndrome began in March 2011 when she was struck from above by a two by four which fell down from a porch roof as she was bent forward moving a potted plant. The two by four struck her along the length of her back but mostly in the interscapular area, to the right of the spine. The Veteran's initial pain resolved without specific treatment and she was able to resume normal day-to-day activities.  

In August 2011, at the time of her initial primary care visit, the Veteran reported some ongoing right scapular area pain. The Veteran stated that the palpation that was done as part of her initial examination significantly worsened her symptoms and an x-ray dated August 2011 showed evidence of a subacute right lateral 4th rib fracture but no scapular bony abnormality. The Veteran expressed that a physical therapist refused to touch her due to her degree of pain and due to the concern that there was some additional underlying cause. 

The Veteran also reported that some x-ray views of her initial evaluation were subsequently lost and that this has only further escalated her concern that some underlying diagnosis has been missed. 

The examiner noted that regarding the Veteran's ongoing symptoms, further evaluation including a follow up x-ray showed healing of the lateral 4th rib fracture and a bone scan showed no evidence of ongoing inflammatory bony process as well as no evidence of occult scapular fracture. 

The Veteran was also afforded a general medical VA compensation examination in June 2012. The examiner reviewed the Veteran's claims file and medical records. The examiner was asked whether the Veteran's treatment at Roseburg VA, and specifically at Eugene, resulted in new chronic disabilities of muscle, rib, or shoulder and whether these claimed disabilities were caused by or became worse as a result of the VA treatment at issue due to carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; or whether the additional disability resulted from an event that could not have been reasonably
foreseen by a reasonable healthcare provider and/or whether failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress. 

The examiner opined that the Veteran does not have an ongoing rib fracture or rib disorder. The examiner supported her opinion by referencing a bone scan dated in 2011 that showed no ongoing inflammation, as well as other rib x-rays in December 2011 that showed no acute or non-healing rib fractures. The examiner stated that the Veteran's contention that she has a second rib 'separation' due to an overly aggressive VA examination in August 2011 is not substantiated.

In regard to the Veterans ongoing myofascial pain disorder of the right scapular area, the examiner opined that there was no negligence, carelessness, lack of skill or similar incidence of fault on the part of VA personnel or failure of VA personnel to timely diagnose a medical condition. 

The examiner's rationale is that "myofascial pain is a known complication of prior trauma to an affected region, (Veteran's March 2011 trauma to this region), particularly in the setting, as with this Veteran, of a change in other health conditions, (specifically, in the Veteran's case, the onset of sobriety in the summer of 2011, a concurrent health condition change known to be associated with increased pain perception)."

The examiner also noted that the Veteran's diagnosis of muscle pain in the setting of subacute/healing rib fracture was consistent throughout the course of her care. 
The examiner further opined that palpation of an area of prior trauma to assess ongoing symptoms is a normal part of medical care and thus the Veteran's visits in August 2011 were medically appropriate. The examiner stated that palpation type examinations of a previously injured area can be painful, not because the palpation has changed the underlying condition, but rather because the area is already abnormal. In conclusion, the examiner found no support in the medical record for the Veterans § 1151claim of a new chronic disability due to VA care.

In a January 2015 VA examination report, the Veteran was afforded a medical opinion from a medical examiner other than the previous VA examiners. The orthopedic surgeon reviewed the claims file, including the note and opinion from the Veteran's private chiropractor. 

The examiner opined that it was less likely as not that the Veteran has an additional diagnosed disability or an aggravation of an existing injury as a result of VA medical treatment or the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment; or not a reasonably expected result or complication of the VA care or treatment. 

The examiner's rationale is that the Veteran suffered a previous trauma. He noted that the Veteran's previous trauma can cause injury to local soft tissue and bones. He expressed that imaging studies have shown that the Veteran had a right 4th rib fracture which has healed. He noted that it takes a lot of energy to break a rib and it is not something that can happen with a physical examination by a medical provider. It is more likely that the rib fracture is from the wood striking the Veteran. He also opined that it is quite common for patients to have residual pain even if the rib heals. 

The examiner stated that although the Veteran received comprehensive care, not all patients fully recover from such injuries and just because the Veteran continues to have problems does not mean it is the VA provider's fault.  

A review of the Veteran's medical treatment records reveals that in an orthopedic consult dated November 2011, the Veteran stated that she had no shoulder pain, despite MRI findings of supraspinatus tear. The Veteran refused to shake hands due to her pain.  The Veteran was diagnosed with asymptomatic RCT of the right shoulder and thoracic spine pain with soft tissue pain. 

In a December 2011 emergency department note, the Veteran reported to being palpated by a doctor in Eugene, VA, that caused her a lot of pain. She noted having numbness and tingling pain in her right arm and fingers. The Veteran was found to have an old healed right 4th rib fracture. 

In a note dated January 2012, the Veteran stated that she continued to have severe pain in the periscapular area and that she was concerned about an x-ray taken in August 2011 during an ER visit that she believes is missing. 

In support of the Veteran's contention, the Veteran submitted a private treatment record from her chiropractor. The Veteran's chiropractor diagnosed the Veteran with late effects of fracture, and neck and back pain. The examiner stated that the Veteran's objective findings appear to be consistent with the traumatic mechanism of injury. He opined that on a more probable than not basis, the Veteran's symptoms are a direct result of traumatic rib fracture perpetuated by lack of physical rehabilitation. 

The Veteran also submitted multiple buddy statements. In a letter written by R.C.H., R.C.H. stated that he visited the Veteran in December 2011 and witnessed the Veteran in pain. He expressed that when he gently pressed on the Veteran's front rib, he felt something moving around and it did not feel normal. He also witnessed the Veteran's face turn white as a result of him pressing on her chest.    

For the following reasons, application of the law to the above facts warrants denial of the claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151. The VA examiner's opinions were based on a thorough and careful review of the claims file and were consistent with the evidence therein. The examiners thoroughly addressed the Veteran's contention and provided adequate rationale for their findings, explaining that palpation type examinations of a previously injured area can be painful, not because the palpation has changed the underlying condition, but rather because the area is already abnormal. 

As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only other contrary medical opinion in the evidence of record is from the Veteran's chiropractor in which there was no indication that the chiropractor reviewed all of the Veteran's updated imagining as well as x-rays that showed the Veteran's healed rib fracture. 

The Board must also consider the lay evidence. Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the Veteran's testimony as well as buddy statements are of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007). 

In sum, the preponderance of the evidence of record reflects that the Veteran did not incur an additional disability as a result of VA care or treatment. The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for disabilities as a result of orthopedic consultation pursuant to 38 U.S.C.A. § 1151 must be denied. 

Hypertension

With regard to hypertension, the Veteran was afforded a VA medical opinion in September 2012, which addressed the Veterans § 1151 hypertension claim. The examiner stated that she does not find any ongoing diagnoses of a hypertension condition in the Veteran's recent medical charts. She expressed that none of the Veteran's primary care providers notes in the last six to eight months list such a diagnosis and that the Veteran is on no formal treatment for hypertension. The examiner noted that in reviewing the Veteran's prior medical notes, there is a single instance of hypertension in which the Veteran was prescribed atenolol, however, since the Veteran transferred care to a new facility, the medication has not been continued and the Veteran's blood pressure remained normal. The examiner also expressed that the highest reading in which she can find in the last six months was at an emergency room visit for anxiety/chest pain symptoms in April 2012 at which the Veteran's blood pressure was 155/90.

Thus, the examiner concluded that there is no evidence that the stress or pain related to the events surrounding her scapular/myofascial pain syndrome has permently aggravated a prior/preexisting diagnosis of hypertension, nor is there evidence that the Veteran's anxiety and myofascial pain disorder caused a new diagnosis of hypertension. 

As there is no contrary medical opinion in the evidence of record, the preponderance of the evidence reflects that the Veteran did not incur an additional disability as a result of VA care or treatment. The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for hypertension pursuant to 38 U.S.C.A. § 1151 must be denied. 

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for disabilities as a result of orthopedic consultation (also claimed as painful breathing and right arm pain) is denied. 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hypertension is denied.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


